—In proceedings pursuant to CPLR article 78 to review determinations of the respondent New York City Transit Police Department terminating appellants’ employment as probationary New York City Transit Police officers, (1) petitioners Colon, Dillon, Bravo, Koehl and De Assis appeal from a judgment of the Supreme Court, Kings County (Dowd, J.), dated May 8, 1984, which dismissed their proceeding, and (2) petitioner Farrell appeals from a judgment of the same court, also dated May 8, 1984, which dismissed his proceeding.
Judgments affirmed, with one bill of costs to respondent.
The instant petitions seeking the petitioners’ reinstatement to positions as New York City Transit Police officers were properly dismissed on the ground that they were time barred pursuant to CPLR 217. Special Term properly determined that the petitioners were advised of the initial 18-month probationary period within a week of their appointments in January and February 1982, respectively, when they received the Transit Police Academy students guide, and that any challenge to the validity of the 18-month period had to have been commenced within four months after they were so informed. Special Term also properly determined that the petitioners’ challenge to the respondent’s six-month extension of their probation period was also barred by the Statute of Limitations, inasmuch as the extension occurred in July and August 1983, and petitioners did not commence the instant proceedings until March 1984 (see, Matter of Martin v Ronan, 44 NY2d 374). O’Connor, J. P., Niehoff, Lawrence and Kooper, JJ., concur.